Citation Nr: 1432526	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a crush injury to the left third, fourth, and fifth fingers, to include a scar.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to June 1995.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the 2010 rating decision, the RO granted service connection for residuals of a crush injury to the left third, fourth, and fifth fingers, to include a scar, and assigned a noncompensable evaluation effective from January 27, 2010.  Parenthetically, the Board notes that the Veteran's claim as to his right fifth finger was separately addressed in an April 2010 rating decision.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain any documents pertinent to this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2013 remand, the Board directed the AOJ to verify the Veteran's correct address and then schedule him for a videoconference hearing.  The AOJ scheduled the Veteran for a hearing in December 2013.  This hearing was postponed on two occasions due to inclement weather (December 2013 and February 2014).  Thereafter, the Veteran failed to appear for the rescheduled hearing in April 2014; however, it is unclear if he was properly notified of the April 2014 hearing.

In this regard, the October 2013 hearing notification letter was sent to the Veteran at his new mailing address without the included apartment number noted in the record.  A November 2013 notification letter sent to the Veteran using the same address as the hearing letter the month prior was returned to the Board for an "insufficient address."  Thereafter, the December 2013 and February 2014 notice letters rescheduling the hearing were sent to the Veteran's old address.  

On review, the record, including the paper and electronic claims files, does not show the AOJ's efforts to verify the Veteran's correct mailing address.  In fact, the VBMS electronic claims file lists his current address with the apartment number.

Based on the foregoing, it is unclear whether the Veteran was properly notified of the hearing, and remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his complete and current mailing address and document such efforts in the claims file.  (It should be noted that the VA treatment records and VBMS electronic claims file show a mailing address that includes an apartment number.)

2.  Then, take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Muskogee in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

